DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 4 is objected to because:
Claim 4, line 8, “the moving member” lacks antecedent basis.
Claim 4, line 12, “a second” should be –the second-.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ukon et al, JP2013-3239412 [Ukon].
Regarding claim 1, Ukon disclose (figs. 1-11) an electric circuit breaker (10), including a housing (11), a cut portion (12a) that is arranged in the housing (11) and forms a part of an electric circuit, a cutting member (30) that cuts the cut portion (12a), and a power source (35) arranged on a first end portion side of the housing (11),

where the housing (11) includes a cylindrical portion (24) capable of moving the moving body (32) between the first end portion and a second end portion on a side opposite to the first end portion,
where the moving body (32) is configured such that the cutting member (30) provided in the moving body (32) cuts a separation piece of the cut portion (12a) while the moving body (32) moves from the first end portion toward the second end portion by the power source (35),
where the housing (11) includes an outer arc extinguishing space (22a, 22b) on an outer side of the cylindrical portion (24), and
where the outer arc extinguishing space (22a, 22b) accommodates a main body portion (12b)
the cut portion (12a) that remains in the housing (11) without being cut when the cutting member (30) cuts the cut portion (12a), while allowing the main body portion (12b) to be inserted through an inside of the outer arc extinguishing space (22a, 22b).
Regarding claim 2, Ukon further discloses where a part of the main body portion (12b) of the cut portion (12a) includes a bent portion that is bent in the outer arc extinguishing space (22a, 22b).
Regarding claim 4, Ukon discloses (figs. 1-11) an electric circuit breaker (10), comprising:
a housing (11) configured to house an arc-extinguishing space (22a, 22b) surrounding a moving body (32) disposed between a first end portion of the housing (11) and a second end portion of the housing (11):
a conductive member (12) forming an electric circuit between a first conductive member end (12b) and a second conductive member end (12b), the conductive member (12) disposed between the first end portion of the housing (11) and a second end portion of the housing (11);
a cutting member (31) disposed the moving member (30) adjacent to the conductive member (12) and

Regarding claim 5, Ukon further discloses where the arc extinguishing space (22a, 22b) accommodates a central portion (12a) of the conductive member (12) that remains within the housing (11) and access orifices (26a) configured to accommodate protruding conductive member ends (cut ends, 12a).
Regarding claim 6, Ukon further disclose where the arc extinguishing space (22a, 22b) comprises a cylindrical shape.
Regarding claim 7, Ukon further discloses where the moving body (32) comprises a cylindrical shape [see fig.6].
Regarding claim 8, Ukon further discloses where a portion (12a) of the conductive member (12) further comprises a bent portion configured to be bent into the arc extinguishing space (22a, 22b).
Regarding claim 10, Ukon further discloses where the moving member (30) further comprises a moving body arc extinguishing space disposed on the moving body (32) and configured to engage one of the first and second conductive member ends (12b) when the moving body (32) is actuated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ukon in view of Bruhl et al, US 5828026 [Bruhl].
Regarding claim 3, Ukon fails to disclose wherein an arc extinguishing material is accommodated in the outer arc extinguishing space.
Bruhl discloses (figs.1 and 4) an arc extinguishing material (15) is accommodated in an outer arc extinguishing space (7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extinguishing space of Ukon with the inclusion of the extinguishing material of Bruhl, thereby providing material that gives off extinguishing gas when exposed to an arc, thus assisting with rapid extinguishing of the arc.
Regarding claim 9, Ukon fails to disclose wherein the arc extinguishing space comprises an arc extinguishing material.
Bruhl discloses (figs.1 and 4) an arc extinguishing space (7, 10) comprising an arc extinguishing material (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extinguishing space of Ukon with the inclusion of the extinguishing material of Bruhl, thereby providing material that gives off extinguishing gas when exposed to an arc, thus assisting with rapid extinguishing of the arc.
Regarding claim 11, Ukon fails to disclose wherein the moving body arc extinguishing space comprises an arc extinguishing material.
Bruhl discloses (figs.1 and 4) where a moving body (5) arc extinguishing space (7, 10) comprises an arc extinguishing material (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extinguishing space of Ukon with the inclusion of the extinguishing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hori et al, Fukuyama et al, Nakamura et al, Knauss et al, Suzuki et al, Von Behr et al and Brede et al are examples of circuit switching devices comprising cutting elements, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833